UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of July 15, 2013, 21,469,431 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. EXPLANATORY NOTE This Amendment No.1 ("Amendment No. 1") to Form 10-Q for the three month period ended May31, 2013, as originally filed with the Securities and Exchange Commission("SEC") on July 15, 2013 (the “Original Form 10-Q”), is being filed for the purpose of restating our Condensed Balance Sheet, Condensed Statements of Operations and Cash Flows, and corresponding footnote disclosures and Management’s Discussion and Analysis for the period ended May31, 2013, to correctly reflect the recognition and valuation of certain share-based awards issued during the period ended May 31, 2013, to reclassify certain amounts from operating expenses to non-operating expenses and correctly reflect a non-cash financing transaction within the statement of cash flows.See Note 1 to Condensed Consolidated Financial Statements for additional information relating to the restatement. We alsorevised the Management’s Discussion and Analysis of Financial Condition and Results of Operations to reflect the restatement of the Condensed Consolidated Financial Statements, to update the Critical Accounting Policies and Significant Judgments and Estimates. We have also reassessed its internal controls over financial reporting and accordingly have amended our disclosure in Item 4. For convenience of the reader, thisAmendment No. 1restates in its entirety, as amended, our Original Form 10-Q. This Amendment No.1 continues to speak as of the date of the Original Form10-Q for the three month period ended May31, 2013 and we have not updated or amended the disclosures contained herein to reflect events that have occurred since the filing of the Form 10-Q, or modified or updated those disclosures in any way other than as described in this explanatorynote. Accordingly, this Amendment No.1 should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Form 10-Q. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4. Controls and Procedures 14 PARTII. OTHER INFORMATION 15 Item1. Legal Proceedings 15 Item1A. Risk Factors 15 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item3. Defaults Upon Senior Securities 15 Item4. Mine Safety Disclosures 15 Item5. Other Information 15 Item6. Exhibits 16 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat Inc. (A Development Stage Company) CondensedConsolidated Balance Sheets May 31 February 28 ASSETS (Restated) (Unaudited) CURRENT ASSETS Cash $ $ Prepaid Insurance - Total Current Assets PROPERTY AND EQUIPMENT Equipment (net of accumulated depreciation of $12,396 and $1,271, respectively) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Short Term Note Payable - Convertible debentures (net of discount of $441,415 and $71,543, respectively) Accrued interest payable TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT)EQUITY Preferred stock (10,000,000 shares authorized; none shares issued and outstanding respectively) - - Common stock (Common stock, $0.0001 par value; 150,000,000 shares authorized; 21,469,431 and 21,054,418 shares issued and outstanding respectively) Paid-in-capital Deficit accumulated duringdevelopment stage ) ) Total(Deficit)Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT)EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. -1- Table of Contents MetaStat Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Operations Three Months Three Months Period from Inception (July 22, 2009) ended ended to May 31, 2013 May 31, 2012 May 31, 2013 (Restated) (Restated) Revenue $ - $ - $ - OPERATING EXPENSES General & administrative Research & development Depreciation Warrant Expense - - Stock-based compensation - Total Operating Expenses OTHER EXPENSES (INCOME) Interest income ) ) ) Accretion - discount - Interestexpense - TotalOther Expenses (Income) ) NET LOSS $ ) $ ) $ ) Basic & Diluted Net Loss Per Share $ ) $ ) Weighted shares outstanding The accompanying notes are an integral part of the condensed consolidated financial statements. -2- Table of Contents MetaStat Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Cash Flows Three Months Three Months Period from Inception (July ended ended 22, 2009) to May 31, 2013 May 31, 2012 May 31, 2013 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Warrant expense - - Option expense - Common stock issued for services - Accretion of discount - Changes in assets and liabilities Prepaid Insurance ) - ) Accounts payable ) ) Accrued interest - NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for certificate of deposit - ) - Purchase of equipment ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock - Proceeds from subscription receivables - Paymentson short-term debt ) - ) Borowings on convertible debt - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year - Cash at the end of the year $ $ $ SUPPLEMENTAL DISCLOSURES: Interest Paid $
